Morton, J.
This is an action of contract to recover for work and labor performed by the plaintiff for the defendants in the months of April and May 1870. The plaintiff is a minor. It appeared at the trial that he went into the employment of the defendants in January 1870, under a special contract to work for three years; that his work was “ grinding bibbs; ” that he agreed to work by the piece and was to receive nine cents for each bibb which passed inspection; and that he left in May 1870. .The defendants put in evidence to show that the work of the plaintiff which passed inspection during the time covered by the writ was only $3.65, and claimed that he could recover only that amount. The court ruled in effect that the plaintiff could avoid his express contract and recover upon a quantum meruit. If this ruling was correct, the accompanying instructions were sufficiently favorable *140to the defendants. In Moses v. Stevens, 2 Pick. 332, the subject was carefully considered, and the court held that a special contract by a minor for his services was voidable, and that, upon avoiding it, he might maintain an action upon a quantum meruit, and recover a reasonable compensation for his services, as though no such contract had been made. In Stone v. Dennison, 13 Pick. 1, the minor, with the concurrence of his guardian, had made a contract to remain in the service of the defendant until he should arrive at the age of twenty-one years, for his board, clothing and education. The court held that the case was not within the general rule, that a minor cannot bind himself by his contracts, for want of legal capacity, but that the contract was for necessaries, and being shown to be beneficial to the minor, he could not avoid it after it was fully executed on both sides. In Vent v. Osgood, 19 Pick. 572, it was held that the contract of a minor to perform a whaling voyage was voidable, that it was avoided by his desertion during the voyage, and that he could recover a quantum meruit for his services.
The case at bar falls within the principle of Moses v. Stevens. The contract which the defendants seek to make binding upon the plaintiff is merely an executory contract for the plaintiff’s services. The law gives him the privilege of judging whether it is beneficial or not, and of avoiding it if he so elect. Having avoided it he is entitled to recover a quantum meruit, in the same manner as if he had worked for the defendants without any contract between them.
■The defendants rely upon the case of Breed v. Judd, 1 Gray, 455. But that case is entirely unlike the case at bar. The substance of the contract was that the defendants were to furnish an outfit to the plaintiff to go to California; that the plaintiff was to furnish his labor and time ; and that of the fruits of the enterprise two thirds were to belong to the plaintiff and one third to the defendants. The contract was fully executed on both sides; the plaintiff had sent forty-two ounces of gold dust to the defendants, being one third of the avails of his labor, and, after he became of age, he brought this suit to recover the value of said gold dust 'ess the amount of the outfits expended on his account. *141The court considered that the plaintiff, under the privilege of infancy, could have avoided his contract while it remained executory, but decided that the effect of avoiding it after it was executed, was not to change the relations of the parties, and to enable him to recover of the defendants as his own the third part which had vested in them as their proportion of the joint adventure. The contract was shown to be a beneficial one. Whether, if it had been a hard one, he could recover such share of the proceeds as would be a reasonable compensation for his labor, did not arise, and was not considered.
Upon the whole, a majority of the court is of opinion that the rulings of the presiding judge in this case were correct.

Exceptions overruled.